Citation Nr: 1522961	
Decision Date: 06/01/15    Archive Date: 06/16/15

DOCKET NO.  13-32 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1. Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD) and anxiety disorder.  

2. Entitlement to service connection for bilateral hearing loss.

3. Entitlement to service connection for a gastrointestinal disorder.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel


INTRODUCTION

The Veteran had verified active duty from July 1982 to April 1987 and from February 1991 to July 1991.  He was ordered to active duty to Dhahran/Kuwait in support of Operation Desert Storm for a period of 33 days plus travel time from August 1993 to October 1993.  See AF Form 938.  He also has service in the Air Force Reserve.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Vetean if further action is required.


REMAND

On review, the Board finds that a remand of these matters is necessary for the purposes of service verification, obtaining complete service and personnel records, and affording the Veteran VA examinations and opinions in connection with his claims. 

First, regarding all claims on appeal, remand is required for service verification.  The Veteran's DD Form 214 for his period of service from July 1982 to April 1987 indicates that he has had continuous active military service since September 1974, including 7 years prior active service and 5 months prior inactive service.  There is also a March 1974 Report of Medical History and Report of Medical Examination that is suggestive of a prior period of active service.  However, the record does not contain a verification of any prior period of active service before July 1982 or any other periods of active duty or ACDUTRA after 1991, to include any time in Dhahran/Kuwait.  Thus, verification of all of the Veteran's periods of service is necessary prior to the adjudication of the claims.  

Second, regarding all claims on appeal, remand is required for service records.  As the obtained service treatment and personnel records do not appear to be complete, particularly for any newly verified periods, VA must attempt to retrieve all outstanding and available service records corresponding with the Veteran's verified periods of service, to include his Reserve service.  

Third, regarding the claim for a psychiatric disorder, remand is required for stressor verification.  There has not been any attempted verification of the Veteran's reported stressors in the development of his PTSD claim despite his submission of stressor information.  See 2011 Statements.  Such development is necessary in light of the Vet Center treatment records indicating a diagnosis of PTSD.  

Fourth, regarding the claim for a psychiatric disorder, remand is required for appropriate VCAA notice.  The Veteran has not yet received notice of the provisions of 38 C.F.R. § 3.304(f)(3).

Fifth, regarding the claim for a psychiatric disorder, remand is required for an adequate VA examination.  The Board notes that the February 2012 VA PTSD examination report shows that the Veteran did not meet the appropriate diagnostic criteria for PTSD; the examiner, however, did not consider the Veteran's stressors that are of record.  Additionally, although a diagnosis of anxiety disorder was given, the examiner stated an opinion would require resort to speculation, but did not fully explain why that was the case.

Sixth, regarding the claim for a gastrointestinal disorder, remand is required for an adequate examination.  The 2012 VA examiner found that there was no gastrointestinal disorder.  The Veteran has asserted that the examiner ignored all of his symptoms.  As new service records may be obtained on remand, a new examination is also required.  

Finally, remand is required regarding the claim for hearing loss, to obtain a current examination.  At the January 2012 VA audiological examination, the Veteran did not demonstrate a hearing loss disability pursuant to pertinent VA regulations.  But as new service records may be obtained and over 3 years has passed since that examination, a current examination is required.  

Prior to ordering any examinations, any outstanding and relevant treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1. Contact the National Personnel Records Center, the Records Management Center, the Veteran's unit(s), or any other appropriate entity, to verify the dates of the Veteran's service in the United States Air Force and United States Air Force Reserve, to include the dates for each period of ACDUTRA and inactive duty for training (INACDUTRA) that he attended, as well as all periods of active duty.  Document for the claims file all entities contacted and the results.  

In particular, the record shows that there may be an additional period of active duty prior to July 1982.  However, the record does not contain a verification of any prior period of active service before July 1982 or any other periods of ACDUTRA, INACDUTRA, or active duty other than what has already been verified.  

The AOJ should summarize the findings (stating whether or not there was active duty, ACDUTRA or INACDUTRA) and include a copy of the summary in the claims file.

2. After service verification, ensure that the Veteran's complete service treatment and service personnel records have been obtained and associated with the claims file, to include pre and post deployment records and separation examinations for each active duty period, if available.  The Board also notes that the Veteran stated that he was mandated to see a psychologist while in service because of an incident with his supervisor.  See February 2012 VA PTSD Examination.  Such outstanding records should be obtained.

It is noted that the claims file contains copies of a few service records from the earlier period of service prior to July 1982 and some records from his Reserve service; however, it is unclear if these records constitute the entire service file.  A formal finding for unavailable federal records, if any, should be made and associated with the claims file.

3.  Send the Veteran a VCAA notice letter compliant with 38 C.F.R. § 3.304(f)(3).  Allow the Veteran the opportunity to furnish evidence in support of his claim or advise VA of potential sources of such evidence.

4. Contact the Veteran and enlist his assistance in identifying the names and addresses of any and all health care providers who have provided treatment for the Veteran's psychiatric disabilities, gastrointestinal disability, and hearing loss.  Records should include any colonoscopy reports or surgical treatment for the Veteran's gastrointestinal disability.  See Attachment associated with the July 2012 Notice of Disagreement.  

Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

5.  Contact the appropriate VA Medical Center and obtain and associate with the paper or virtual claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

6.  After any additional records are associated with the claims file, schedule the Veteran for an appropriate VA examination regarding a gastrointestinal disorder.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements.  Elicit from the Veteran a history of his gastrointestinal problems, to include onset, duration, and symptomatology.  A full explanation for all opinions must be provided.  

For each gastrointestinal disorder diagnosed, the examiner should state whether it is at least as likely as not (a 50 percent or greater probability) that the disorder manifested in or is otherwise related to any period of active duty or active duty for training, including any symptoms therein.  The examiner must address the February 1984 service treatment record indicates complaints of pain in the stomach with diarrhea and bloating.  

If a gastrointestinal diagnosis is not made, the examiner must provide an opinion regarding whether any symptoms constitute 1) an undiagnosed illness, 2) a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology, including a functional gastrointestinal disorder or 3) a diagnosable chronic multisymptom illness with a partially explained etiology.

The Board notes that specific functional gastrointestinal disorders include, but are not limited to, IBS, functional dyspepsia, functional vomiting, functional constipation, functional bloating, functional abdominal pain syndrome, and functional dysphagia.  These disorders are commonly characterized by symptoms including abdominal pain, substernal burning or pain, nausea, vomiting, altered bowel habits (including diarrhea, constipation), indigestion, bloating, postprandial fullness, and painful or difficult swallowing.  Diagnosis of specific functional gastrointestinal disorders is made in accordance with established medical principles, which generally require symptom onset at least 6 months prior to diagnosis and the presence of symptoms sufficient to diagnose the specific disorder at least 3 months prior to diagnosis.  38 C.F.R. § 3.317(a)(2)(i)(B)(3), Note (2014).

7.  After any additional records are associated with the claims file, schedule the Veteran for an appropriate VA examination regarding any current psychiatric disorder, to include PTSD.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements, as well as the February 2012 VA examination report.  A full explanation for all opinions is required. 

With respect to PTSD, the AOJ should provide the examiner with a summary of any verified in-service stressors, and the examiner must be instructed that only these events and any stressors related to fear of hostile military or terrorist activity may be considered for the purpose of determining whether exposure to an in-service stressor has resulted in PTSD.  The examiner should determine whether the diagnostic criteria to support the diagnosis of PTSD have been satisfied.  If the PTSD diagnosis is deemed appropriate, the examiner should then comment upon the link between the current symptomatology and any verified in-service stressor or the fear of hostile military or terrorist activity.

Next, the examiner should identify all current psychiatric disorders other than PTSD.  For each disorder, to include anxiety disorder, the examiner should state whether it is at least as likely as not (a 50 percent or greater probability) that the disorder manifested in or is otherwise related to any period of active duty or active duty for training, including any symptomatology therein.

8.  After any additional records are associated with the claims file, schedule the Veteran for an appropriate VA examination to determine the etiology of any current hearing loss.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed, including the Maryland CNC test and a puretone audiometry test.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements, as well as the findings and opinions from the January 2012 VA examination report.

The Veteran has contended that he has hearing loss as a result of his assignments which exposed him to excessive noise, such as when he served as a security police officer on a flight line between the reported years of 1974 and 1986 (without hearing protection).  He also stated that he participated in ongoing training for combat and air ground defense which involved firing blanks and setting off explosives (i.e., drills in the field).  See August 2011 Statement.

It should be noted that the absence of evidence of a hearing loss disability during service is not always fatal to a service connection claim.  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service. 

It should also be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including noise exposure and observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should state whether it is at least as likely as not (a 50 percent or greater probability) that any current hearing loss manifested in or is otherwise related to any period of active service (notably from 1974 through 1986), including noise exposure therein.

9.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

10.  Review each examination report to ensure that it is in complete compliance with the directives of this remand.  If a report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

11.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

